        Case 1:18-cv-05516-LMM Document 1 Filed 12/04/18 Page 1 of 19




                    IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

OWNERS INSURANCE COMPANY,

       Plaintiff,

v.                                            Civil Action
                                              File No. ________________
KEITH LACKEY, and
MISTY JAMES, individually, and as
parent and natural guardian of minor
child AIDEN JAMES.

       Defendants.

             COMPLAINT FOR DECLARATORY JUDGMENT

      COMES NOW OWNERS INSURANCE COMPANY, Plaintiff in the above-

styled matter, and files this Complaint for Declaratory Judgment, showing this

Honorable Court as follows:

                        PARTIES AND JURISDICTION

                                         1.

      Owners Insurance Company (hereinafter “Owners”) is a corporation

organized and existing under the laws of the state of Ohio, with its principal place

of business in Michigan.
        Case 1:18-cv-05516-LMM Document 1 Filed 12/04/18 Page 2 of 19




                                          2.

      Defendant Keith Lackey, as a natural person who is a citizen of the United

States, who is physically present in Georgia, who resides in Georgia, and who

intends to make Georgia his home, is an individual citizen of the state of Georgia.

Keith Lackey resides in Newton County, Georgia, and may be served at his residence

located at 1600 Bryant Road, Oxford, Georgia 30054. Keith Lackey is subject to the

jurisdiction and venue of this Court.

                                          3.

      Defendant Misty James, as a natural person who is a citizen of the United

States, who is physically present in Georgia, who resides in Georgia, and who

intends to make Georgia her home, is an individual citizen of the state of Georgia.

Misty James resides in Newton County, Georgia, and may be served at her residence

located at 200 Hopewell Church Road, Covington, Georgia 30014. Misty James is

subject to the jurisdiction and venue of this Court.

                                          4.

      Defendant Aiden James, as a natural person who is a citizen of the United

States, who is physically present in Georgia, who resides in Georgia, and who

intends to make Georgia his home, is an individual citizen of the state of Georgia.

Aiden James, a minor, resides with his mother, Misty James, in Newton County,
                                      -2-
          Case 1:18-cv-05516-LMM Document 1 Filed 12/04/18 Page 3 of 19




Georgia. Pursuant to Rule 4(g) of the Federal Rules of Civil Procedure and O.C.G.A.

§ 9-11-4(e)(3), Aiden James may be served personally and through his mother at her

residence located at 200 Hopewell Church Road, Covington, Georgia 30014. Aiden

James is subject to the jurisdiction and venue of this Court.

                            JURISDICTION AND VENUE

                                            5.

         This Court has original jurisdiction over this action under the provisions of 28

U.S.C. § 1332 because this action is between citizens of different states and the

amount in controversy exceeds the sum of $75,000.00, exclusive of interest and

costs.

                                            6.

         Venue is proper in this Court pursuant to 28 U.S.C. § 1391.

                                NATURE OF ACTION

                                            7.

         This is a complaint for declaratory judgment brought pursuant to Rule 57 of

the Federal Rules of Civil Procedure and 28 U.S.C. § 2201 to declare the rights and

other legal relations surrounding questions of actual controversy that presently exist

between Owners and Defendants.


                                           -3-
        Case 1:18-cv-05516-LMM Document 1 Filed 12/04/18 Page 4 of 19




                                           8.

      A controversy of a judicial nature presently exists among the parties which

demands a declaration by this Court in order that Owners may have its rights and

duties under the applicable contract of insurance determined and avoid the possible

accrual of damages.

                                           9.

      Each named defendant herein has been joined in compliance with case law

requiring the insurer seeking a declaratory judgment to bring into the action all

individuals or entities with a financial interest or other interest in the outcome of the

coverage issues to be decided through the declaratory judgment.

                THE UNDERLYING CLAIMS AND LAWSUIT

                                          10.

      On February 15, 2018, Misty James, individually and as parent and natural

guardian of her minor child, Aiden James, filed a lawsuit against Keith Lackey and

Christopher Lackey in the Superior Court of Newton County, civil action no. 2018-

CV-0287-5 (“Underlying Lawsuit”). A true and accurate copy of the complaint filed

in the Underlying Lawsuit is attached hereto as Exhibit A.




                                          -4-
            Case 1:18-cv-05516-LMM Document 1 Filed 12/04/18 Page 5 of 19




                                         11.

       In the Underlying Lawsuit, it is alleged that Misty James and her minor child,

Aiden, were injured in an automobile accident when their vehicle was struck by a

vehicle operated by Keith Lackey.

                                         12.

       In the Underlying Lawsuit, it is alleged that Misty James and Aiden James

sustained bodily injuries and incurred property damage as a result of Keith Lackey’s

negligence.

                                         13.

       According to the Underlying Lawsuit, Keith Lackey’s negligence is the sole

and proximate cause of the injuries sustained by Misty James and Aiden James.

                                         14.

       In the Underlying Lawsuit, Misty James and Aiden James seek damages

against Keith Lackey in an amount in excess of $75,000, exclusive of costs and

interest.

                                         15.

       The Underlying Lawsuit was served upon Keith Lackey on February 20, 2018.

A true and accurate copy of the proof of service is attached hereto as Exhibit B.


                                        -5-
          Case 1:18-cv-05516-LMM Document 1 Filed 12/04/18 Page 6 of 19




                                       16.

      Keith Lackey did not immediately or promptly forward the Underlying

Lawsuit to Owners without delay.

                                       17.

      Keith Lackey did not provide prompt notice of the Underlying Lawsuit to

Owners without delay.

                                       18.

      Keith Lackey never notified Owners of the Underlying Lawsuit.

                                       19.

      On the date of the accident, Keith Lackey was driving a 1995 Chevrolet G20

Van, VIN: 1GBEG25K1SF125861, that was owned by Christopher Lackey, a non-

party to this action.

                                       20.

      On the date of the accident, Keith Lackey did not reside with Christopher

Lackey.

                                       21.

      Keith Lackey did not have permission to drive the subject vehicle on the date

of the accident.


                                       -6-
        Case 1:18-cv-05516-LMM Document 1 Filed 12/04/18 Page 7 of 19




                                        22.

      Prior to the accident, Christopher Lackey explicitly told Keith Lackey that he

did not have permission to drive the subject vehicle.

                        THE INSURANCE CONTRACT

                                        23.

      Owners issued an automobile insurance policy to Christopher A. Lackey,

policy number 50-689-458-00, with an effective policy period from April 17, 2017,

to April 17, 2018 (the “Policy”), subject to certain terms and conditions and

applicable law. The vehicle that was being operated by Keith Lackey on the date of

the incident is listed as Item 5 on the Declarations Page of the Policy. A true and

accurate copy of the Policy is attached hereto as Exhibit C.

                                        24.

      Christopher Lackey is the only named insured identified on the Policy.

                                        25.

      Christopher Lackey is the only rated driver listed on the Policy.

                                        26.

      Defendants seek a defense and/or indemnity under the above-referenced

insurance contract issued by Owners for the claims asserted against Keith Lackey in

the Underlying Lawsuit.
                                        -7-
        Case 1:18-cv-05516-LMM Document 1 Filed 12/04/18 Page 8 of 19




                                         27.

      Without ever receiving notice of the Underlying Lawsuit from Keith Lackey,

Owners issued a letter to Keith Lackey in which Owners provided notice of its

reservation of rights to contest coverage for the claims asserted in the Underlying

Lawsuit.

                                         28.

      Without ever receiving notice of the Underlying Lawsuit from Keith Lackey,

Owners retained counsel to defend Keith Lackey in the Underlying Lawsuit subject

to the complete reservation of rights.

                                         29.

      The contract of insurance issued by Owners to Christopher Lackey affords no

coverage to Keith Lackey for the claims asserted against him in the Underlying

Lawsuit and, therefore, Owners has no duty to defend or indemnify Keith Lackey in

the Underlying Lawsuit.

                                         30.

      The Policy provides, in pertinent part, the following:

      SECTION II - LIABILITY COVERAGE

      1. COVERAGE

      a. Liability Coverage – Bodily Injury and Property Damage
                                     -8-
       Case 1:18-cv-05516-LMM Document 1 Filed 12/04/18 Page 9 of 19




      We will pay damages for bodily injury and property damage for which
      you become legally responsible because of or arising out of the ownership,
      maintenance or use of your automobile (that is not a trailer) as an
      automobile. We will pay such damages:

      (1) on your behalf;

      (2) on behalf of any relative using your automobile (that is not a trailer);

      (3) on behalf of any other person using your automobile (that is not a
         trailer) with your permission or that of a relative; and

      (4) on behalf of any person or organization legally responsible for the use of
          your automobile (that is not a trailer) when used by you, a relative, or
          with your permission or that of a relative.

      We will settle or defend, as we consider appropriate, any claim or suit for
      damages covered by this policy. We will do this at our expense, using
      attorneys of our choice. This agreement to settle or defend claims or suits
      ends when we have paid the limit of our liability.

(Automobile Insurance Policy Form 79001 (3-99), p. 2 of 13).

                                        31.

      The Policy contains the following definitions:

      1. Automobile means a private passenger automobile, a truck, truck tractor,
         trailer, farm implement or other land motor vehicle.

      2. Bodily injury means physical injury, sickness or disease sustained by a
         person including resulting death of that person.

      6. Occurrence means an accident that results in bodily injury or property
         damage and includes, as one occurrence, all continuous or repeated

                                        -9-
        Case 1:18-cv-05516-LMM Document 1 Filed 12/04/18 Page 10 of 19




          exposure to substantially the same generally harmful conditions.

       8. Property damage means damage to or destruction of tangible property
          including resulting loss of use of that property.

       9. Relative means a person who resides with you and who is related to you
          by blood, marriage or adoption. Relative includes a ward or foster child
          who resides with you.

       10. Suit means a civil court proceeding in which damages because of bodily
           injury or property damage to which this insurance applies are alleged.

       12. You or your means any named insured shown in the Declarations and if
           an individual, such individual named insured’s spouse who resides in the
           same household.1

       13. Your automobile means the automobile described in the Declarations.

       14. We, us or our means the Company providing this insurance.

(Automobile Insurance Policy Form 79001 (3-99), pp. 1-2 of 13).

                                         32.

       The Policy contains an endorsement which, in pertinent part, amends the

Policy as follows:

    It is agreed:

    1. For this endorsement only, the definition of you or your is superseded by
       the following definition.

1
 This is the amended definition of “you” and “your” as set forth in the following
endorsement to the Policy: Amendatory - You and Your Automobile Policy Form
89432 (4-09).
                                       - 10 -
    Case 1:18-cv-05516-LMM Document 1 Filed 12/04/18 Page 11 of 19




   You or your means an individual shown as named insured in the
   Declarations and such person’s spouse who resides in the same household.

2. SECTION IV – INDIVIDUAL NAMED INSURED is deleted and
   replaced by the following.

SECTION IV - INDIVIDUAL NAMED INSURED

The following extensions of coverage apply if a named insured shown in the
Declarations is an individual and an automobile described in the Declarations is
a private passenger automobile.

1. LIABILITY COVERAGE - BODILY INJURY AND PROPERTY
   DAMAGE

   a. The Liability Coverage provided for your automobile (that is not a trailer)
      also applies to an automobile (that is not a trailer) not:

         (1) owned by or furnished or available for regular use to you or
             anyone living with you. However, we will cover your liability for
             your use of an automobile (that is not a trailer) owned by or
             furnished for the regular use of a relative.


         (2) used in an automobile garage repair shop, sales agency, service
             station or public parking business you own or operate.

   b. We extend this coverage only:

         (1) to you;

         (2) to relatives;

                (a) who do not own an automobile (that is not a trailer); or

                (b) who own an automobile described in the Declarations; and
                                  - 11 -
          Case 1:18-cv-05516-LMM Document 1 Filed 12/04/18 Page 12 of 19




               (3) to anyone legally responsible for the use of the automobile (that is
                  not a trailer) by the person in b.(1) and b.(2) above.

         c. We do not cover:

               (1) the owner of the automobile (that is not a trailer).

               (2) an automobile used in the business or occupation of any named
                  insured or that of a relative, unless it is:

                     (a) a private passenger automobile; and

                     (b) used by you, such relative or the chauffeur or household
                         employee of either.

               (3) you or a relative using an automobile (that is not a trailer)
                  without a reasonable belief of permission to do so.

                                           ...

(Amendatory of Section IV – Individual Named Insured Form 89449 (4-10), p. 1

of 1).

                                                 33.

         The Policy sets forth the following conditions:

         SECTION V - WHAT YOU MUST DO AFTER AN ACCIDENT OR
         LOSS

               1. NOTIFY US PROMPTLY

                 a. You and any person seeking coverage under this policy
                    must notify us promptly as to how, when and where the
                    accident happened. We must have the names and
                                       - 12 -
       Case 1:18-cv-05516-LMM Document 1 Filed 12/04/18 Page 13 of 19




                     addresses of any injured person and of any witnesses.
                     Notice and documentation of loss must be given if we
                     require it. Any loss or damage caused by theft, larceny,
                     robbery, pilferage or trickery must be promptly reported
                     to the police.

                  b. If claim is made or suit is brought against you
                     or any person entitled to coverage, we must be
                     advised promptly. All papers in connection with
                     claims or suits must be sent to us without
                     delay. …

      SECTION VI – GENERAL CONDITIONS

             4.      LEGAL ACTION AGAINST US

                     a. No legal action may be brought against us until there
                        has been full compliance with all the terms of this
                        policy. …

(Automobile Insurance Policy, 79001 (3-99), pp. 11-13 of 13).

                                COUNT I – NOTICE

                                          34.

      Owners hereby realleges and incorporates paragraphs 1 through 33 of this

Complaint as if set forth fully herein.

                                          35.

      The Policy requires Keith Lackey and any person seeking coverage under the

Policy to comply with certain conditions precedent in the event of a claim or suit, as

specifically outlined in Paragraph 33 above.
                                       - 13 -
          Case 1:18-cv-05516-LMM Document 1 Filed 12/04/18 Page 14 of 19




                                        36.

      The Underlying Lawsuit was served upon Keith Lackey on or about February

20, 2018.

                                        37.

      Keith Lackey did not immediately or promptly forward the Underlying

Lawsuit to Owners without delay.

                                        38.

      Keith Lackey did not provide prompt notice of the Underlying Lawsuit to

Owners without delay.

                                        39.

      Keith Lackey has never notified Owners of the Underlying Lawsuit at any

point in time.

                                        40.

      By failing to immediately or promptly notify Owners of the Underlying

Lawsuit, without delay, Keith Lackey breached the notice conditions set forth in the

Policy.




                                       - 14 -
       Case 1:18-cv-05516-LMM Document 1 Filed 12/04/18 Page 15 of 19




                                         41.

      By failing to immediately or promptly send Owners all papers in connection

with Underlying Lawsuit, without delay, Keith Lackey breached the notice

conditions set forth in the Policy.

                                         42.

      By failing to send to Owners copies of the demands, notices, summonses,

complaint and legal papers received in connection with the Underlying Lawsuit,

Keith Lackey breached the notice conditions set forth in the Policy.

                                         43.

      Although Georgia law does not require Owners to show or prove prejudice

caused by Keith Lackey’s failure to provide timely notice of the Underlying Lawsuit,

Owners has, in fact, been prejudiced by Keith Lackey’s breach of the policy

conditions because Keith Lackey is currently in default as to all claims asserted

against him in the Underlying Lawsuit.

                                         44.

      Owners therefore has no duty to defend or indemnify Keith Lackey against

the claims set forth in the Underlying Lawsuit because Keith Lackey breached the

conditions precedent to coverage set forth in the Policy.


                                       - 15 -
       Case 1:18-cv-05516-LMM Document 1 Filed 12/04/18 Page 16 of 19




                                           45.

      Owners is entitled to a judgment declaring that Keith Lackey is afforded no

coverage under the Policy due to Keith Lackey’s breach of these conditions, and that

Owners, therefore, has no duty to defend or indemnify Keith Lackey in the

Underlying Lawsuit.

                      COUNT II – NON-PERMISSIVE USE

                                           46.

      Owners hereby realleges and incorporates paragraphs 1 through 45 of this

Complaint as if set forth fully herein.

                                           47.

      As specifically outlined in Paragraphs 30 and 32 above, the Policy only

extends automobile liability insurance coverage to the named insured; an individual

named insured’s spouse who resides in the same household; a “relative” of the

named insured, which is defined, in part, as “a person who resides with [the

insured]”; persons operating an insured vehicle with the permission of the named

insured or a “relative”; and where the insured automobile is used by the named

insured, a “relative,” or with the permission of the insured or that of a “relative” who

is legally responsible for the use of the automobile.


                                          - 16 -
       Case 1:18-cv-05516-LMM Document 1 Filed 12/04/18 Page 17 of 19




                                        48.

      Keith Lackey is not a named insured on the Policy.

                                        49.

      At the time of the incident, Keith Lackey did not reside with Christopher

Lackey, who is the only named insured identified on the Policy.

                                        50.

      At the time of the incident, Keith Lackey did not have permission to operate

the insured vehicle from the named insured, Christopher Lackey, a spouse or

“relative” of the named insured, or from anyone else with authority to grant

permission under the terms of the Policy.

                                        51.

      Prior to the incident, Christopher Lackey explicitly told Keith Lackey that he

did not have permission to operate the vehicle.

                                        52.

      At the time of the incident, Keith Lackey had no reasonable belief that he had

permission to operate the vehicle for any reason.

                                        53.

      Owners has no duty to defend or indemnify Keith Lackey against the claims

set forth in the Underlying Lawsuit because Keith Lackey did not have permission
                                      - 17 -
       Case 1:18-cv-05516-LMM Document 1 Filed 12/04/18 Page 18 of 19




to operate the insured vehicle at the time of the accident and did not otherwise qualify

as an insured driver.

                                           54.

      Owners is entitled to a judgment declaring that Keith Lackey is afforded no

coverage under the Policy due to the fact that Keith Lackey lacked permission to

operate the insured vehicle and did not otherwise qualify as an insured driver, and

that Owners, therefore, has no duty to defend or indemnify Keith Lackey in the

Underlying Lawsuit.

          COUNT III – NO COVERAGE FOR PUNITIVE DAMAGES

                                           55.

      Owners hereby realleges and incorporates paragraphs 1 through 54 of this

Complaint as if set forth fully herein.

                                           56.

      The Underlying Lawsuit seeks an award of punitive damages against Keith

Lackey.

                                           57.

      The Policy affords no coverage for punitive damages sought from Keith

Lackey because Keith Lackey is not afforded insurance coverage for the claims


                                          - 18 -
       Case 1:18-cv-05516-LMM Document 1 Filed 12/04/18 Page 19 of 19




asserted against him in the Underlying Lawsuit and, therefore, any punitive damages

awarded against him are not in compensation for a covered injury.

                                        58.

      Owners is entitled to a judgment declaring that no Defendant is afforded

coverage for punitive damages sought against Keith Lackey in the Underlying

Lawsuit.

      WHEREFORE, Owners prays that this Court enter judgment that Owners

has no duty to defend or indemnify Keith Lackey against the claims asserted against

him in the Underlying Lawsuit; that this Court bind each and every named party

herein by said judgment; that Owners be awarded costs in this action; and for further

relief as this Court may deem just and appropriate.

      This 4th day of December, 2018.

                                       Respectfully submitted,

                                       KENDALL LAW GROUP, LLC


3152 Golf Ridge Blvd., Suite 201       /s/ Chad M. Brock
Douglasville, Georgia 30135            Michael C. Kendall
Telephone: (770) 577-3559              Georgia Bar No. 414030
Facsimile: (770) 577-8113              Chad M. Brock
mckendall@kendall-lawgroup.com         Georgia Bar No. 357719
cmbrock@kendall-lawgroup.com           Attorneys for Plaintiff


                                       - 19 -
